DETAILED ACTION
	This Office action is responsive to communication received 01/28/2021 – Response to Restriction Requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I (claims 1-14) in the reply filed on 01/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings were received on 07/19/2019.  These drawings are acceptable.
Status of Claims
	Claims 15 and 19 have been canceled, as directed.
	Claims 1-14, 16-18 and 20-21 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant’s attention is directed to the various nonstatutory double patenting rejections set forth below with respect to two (2) prior USPNs, namely 10,391,369 and 10,052,530. 
/
/
/
Claims 1, 2, 3, 4, 5, 8, 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609). 
The claimed invention of the ‘369 patent differs from the instant claims because the claimed invention of the ‘369 patent, on the one hand, is more specific that the instant claims.  For example, the ‘369 patent claims further require a Sight Adjusted Perceived Face Angle 25 mm Heelward (SAPFA25H) of from about -5 to about 2 degrees, and c. a Sight Adjusted Perceived Face Angle 25 mm Toeward (SAPFA25T) of from 0 to about 9 degrees; and d. a Sight Adjusted Perceived Face Angle 50 mm Toeward (SAPFA50T) of from about 2 to about 9 degrees and also further require the second portion of the crown having an area of contrasting shade or color with the shade or color of the first portion of the crown; wherein the secondary alignment feature comprises a first elongate side having a length of from about 0.5 inch to about 1.7 inches, and second and third elongate sides extending back from the face and rearward from and at an angle to the first elongate side.  On the other hand, the claimed invention of the ‘369 patent lacks a recitation of “the club head body has a volume between about 100 cm2 and 460 cm2”, as required by claim 1, and also lacks the value for “Delta 1”, as required by claims 2 and 17.  In addition, the ‘369 patent claims lack the “face is at least in part a composite material” required by claim 18. 
With respect to the claimed requirements for club head volume, Chao provides that his club head may include a volume of between about 300 cm2 and 500 cm2 (i.e., col. 2, lines 47-52).  Such a volume is routinely used in hollow wood-type club heads in order to expand the sweet spot of the club head and to provide a larger moment of inertia.  In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘369 patent to include a volume of between about 100 cm2 and 460 cm2, the motivation being to improve club head performance.  
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claims 2 and 17, see claim 13 of the ‘369 patent, wherein the limitations of a CGx of 0 to about -4 mm and a z-axis moment of inertia of 480 to 600 Kg-mm2 encompass the now-claimed limitations of CGx being oriented from about -1 mm to about -4 mm and the moment of inertia about the z-axis is greater than 400 Kg-mm2. Although the required “Delta 1” value of greater than 20 is not revealed by the claims of the ‘369 patent, Chao discloses and thus obviates a Delta-1 value between 10-30 mm (i.e., col. 18, lines 58-59).  The Delta-1 value serves to define the location of various club head features, such as center of gravity, with respect to the club shaft axis (col. 8, lines 5-15). 
Regarding claims 3-5 and 8, variations in the “SAPFA” and the rounded profile of the paint or masking line are seen as obvious variations over the primary alignment feature of the claimed ‘369 patent. 
Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609) and Beach (USPN 8,353,786).  Although the claimed invention of the ‘369 patent lacks a mention of the positioning of the scorelines, providing scorelines on the face at locations corresponding to the x-axis coordinate of the CGx orientation, whether at the ideal impact location or shifted towards negative locations with respect to the x-axis, for the purpose of 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609) and Stites (USPN 5,938,020).  
The claimed invention of the ‘369 patent lacks “a crown height to face height ratio of at least 1.12”.  The teaching reference to Stites shows it to be old in the art to dimension the face with a face height (FH) of between 1.75 inches and 2.00 inches and to dimension the crown with a crown height (CH) of between 1.85 inches and 2.10 inches.  Using 2.10 inches / 1.75 inches for the dimensions that make up the ratio of the crown height / face height, a ratio of 1.2 is realized.  Stites uses the dimensions to provide increased performance and playability (i.e., col. 6, lines 21-26). In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘369 patent by sizing the club head such that a crown height to face height ratio is at least 1.12, the motivation being to improve club head performance. 
Claims 9, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609) and Beach (US PUBS 2014/0179460).  
The claimed invention of the ‘369 patent differs from the instant claims because the claimed invention of the ‘369 patent, on the one hand, is more specific that the instant claims.  For example, the ‘369 patent claims further require a Sight Adjusted Perceived Face Angle 25 mm Heelward (SAPFA25H) of from about -5 to about 2 degrees, and c. a Sight Adjusted Perceived Face Angle 25 mm Toeward (SAPFA25T) of from 0 to about 9 degrees; and d. a Sight Adjusted Perceived Face Angle 50 mm Toeward (SAPFA50T) of from about 2 to about 9 degrees and also further require the second portion of the crown having an area of contrasting shade or color with the shade or color of the first portion of the crown; wherein the secondary alignment feature comprises a first elongate side having a length of from about 0.5 inch to about 1.7 inches, and second and third elongate sides extending back from the face and rearward from and at an angle to the first elongate side.  On the other hand, the claimed invention of the ‘369 patent lacks a recitation of “the club head body has a volume between about 100 cm2 and 460 cm2”, as required by claim 9 as well as the “discretionary mass” required by claim 9 and the “weight port located on the sole near the rear portion of the golf club head”, as further required by claim 13.   Moreover, the ‘369 patent claims lack the requirement for “Delta 1 of the golf club head body is greater than 20”, as required by claim 10.  
With respect to the claimed requirements for club head volume, Chao provides that his club head may include a volume of between about 300 cm2 and 500 cm2 (i.e., col. 2, lines 47-52).  Such a volume is routinely used in hollow wood-type club heads in order to expand the sweet spot of the club head and to provide a larger moment of inertia by expanded the .  In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘369 patent to include a volume of between about 100 cm2 and 460 cm2, the motivation being to improve club head performance.  
Regarding the discretionary mass required by claim 9 and the weight port required by claim 13, Beach shows it to be old in the art to provide weight on the sole portion adjacent the striking face and angled with respect to the striking face and to further add a weight port adjacent the rear of the head.  See FIGS. 13-16 and the accompanying explanation of the weights therein in United States Application Serial No. 11/065,772, which is incorporated by reference in the Beach (‘460) reference, specifically in paragraph [0072] in Beach (‘460). By 
Regarding claim 10, see claim 13 of the ‘369 patent, wherein the limitations of a CGx of 0 to about -4 mm and a z-axis moment of inertia of 480 to 600 Kg-mm2 encompass the now-claimed limitations of CGx being oriented from about -1 mm to about -4 mm and the moment of inertia about the z-axis is greater than 400 Kg-mm2.  Although the required “Delta 1” value of greater than 20 is not revealed by the claims of the ‘369 patent, Chao discloses and thus obviates a Delta-1 value between 10-30 mm (i.e., col. 18, lines 58-59).  The Delta-1 value serves to define the location of various club head features, such as center of gravity, with respect to the club shaft axis (col. 8, lines 5-15).  
Regarding claim 14, variations in the rounded profile of the paint or masking line are seen as obvious variations over the primary alignment feature of the claimed ‘369 patent. 
Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609), Beach (US PUBS 2014/0179460) and Beach (USPN 8,353,786).  Although the claimed invention of the ‘369 patent lacks a mention of the positioning of the scorelines, providing scorelines on the face at locations corresponding to the x-axis coordinate of the CGx orientation, whether at the ideal impact location or shifted towards negative locations with respect to the x-axis, for the purpose of enhancing the ball-striking characteristics of the striking plate would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Beach (‘786), which teaches that the 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,391,369 in view of Chao (USPN 8,636,609), Beach (US PUBS 2014/0179460) and Stites (USPN 5,938,020).  
The claimed invention of the ‘369 patent lacks “a crown height to face height ratio of at least 1.12”.  The teaching reference to Stites shows it to be old in the art to dimension the face with a face height (FH) of between 1.75 inches and 2.00 inches and to dimension the crown with a crown height (CH) of between 1.85 inches and 2.10 inches.  Using 2.10 inches / 1.75 inches for the dimensions that make up the ratio of the crown height / face height, a ratio of 1.2 is realized.  Stites uses the dimensions to provide increased performance and playability (i.e., col. 6, lines 21-26). In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘369 patent by sizing the club head such that a crown height to face height ratio is at least 1.12, the motivation being to improve club head performance. 



Claims 1, 3, 4, 5, 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609). 
The claimed invention of the ‘530 patent differs from the instant claims because the claimed invention of the ‘530 patent, on the one hand, is more specific that the instant claims.  For example, the ‘530 patent claims further require a Sight Adjusted Perceived Face Angle 25 mm Heelward (SAPFA25H) of from about -5 to about 2 degrees, and c. a Sight Adjusted Perceived Face Angle 25 mm Toeward (SAPFA25T) of from 0 to about 9 degrees; and d. a Sight Adjusted Perceived Face Angle 50 mm Toeward (SAPFA50T) of from about 2 to about 9 degrees and also further require the second portion of the crown having an area of contrasting shade or color with the shade or color of the first portion of the crown; wherein the secondary alignment feature comprises a first elongate side having a length of from about 0.5 inch to about 1.7 inches, and second and third elongate sides extending back from the face and rearward from and at an angle to the first elongate side.  On the other hand, the claimed invention of the ‘530 patent lacks a recitation of “the club head body has a volume between about 100 cm2 and 460 cm2”, as required by claim 1.  In addition, the ‘530 patent claims lack the “face is at least in part a composite material” required by claim 18. 
With respect to the claimed requirements for club head volume, Chao provides that his club head may include a volume of between about 300 cm2 and 500 cm2 (i.e., col. 2, lines 47-52).  Such a volume is routinely used in hollow wood-type club heads in order to expand the sweet spot of the club head and to provide a larger moment of inertia.  In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘530 patent to include a volume of between about 100 cm2 and 460 cm2, the motivation being to improve club head performance.  
Chao also shows it to be old in the art to manufacture a striking face using composite materials that are routinely used in the golf club head art (i.e., col. 18, lines 2-7).  In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘530 patent by incorporating composite materials within the striking face to take advantage of the known properties of composite materials (e.g., lightweight, easily formed, readily available).  Note that the selection of a known material based on its suitability for its intended use has been established to be obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 
Regarding claims 3-5 and 8, variations in the “SAPFA” and the rounded profile of the paint or masking line are seen as obvious variations over the primary alignment feature of the claimed ‘530 patent. 
Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609) and Beach (USPN 8,353,786).  Although the claimed invention of the ‘530 patent lacks a mention of the positioning of the scorelines, providing scorelines on the face at locations corresponding to the x-axis coordinate of the CGx orientation, whether at the ideal impact location or shifted towards negative locations with respect to the x-axis, for the purpose of enhancing the ball-striking characteristics of the striking plate would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in view of the patent to Beach, which teaches that the striking face may be provided with grooves or scorelines (col. 7, line 60 through col. 8, line 11) and centered with respect to a geometric center of the face along an x-axis (FIG. 4), with scorelines also provided at locations along the x-axis in a negative direction (see FIG. 18). 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609) and Stites (USPN 5,938,020).  
The claimed invention of the ‘530 patent lacks “a crown height to face height ratio of at least 1.12”.  The teaching reference to Stites shows it to be old in the art to dimension the face with a face height (FH) of between 1.75 inches and 2.00 inches and to dimension the crown with a crown height (CH) of between 1.85 inches and 2.10 inches.  Using 2.10 inches / 1.75 inches for the dimensions that make up the ratio of the crown height / face height, a ratio of 1.2 is realized.  Stites uses the dimensions to provide increased performance and playability (i.e., col. 6, lines 21-26). In view of the patent to Stites, one of ordinary skill in the art and before the 
Claims 9, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609) and Beach (US PUBS 2014/0179460).  
The claimed invention of the ‘530 patent differs from the instant claims because the claimed invention of the ‘530 patent, on the one hand, is more specific that the instant claims.  For example, the ‘530 patent claims further require a Sight Adjusted Perceived Face Angle 25 mm Heelward (SAPFA25H) of from about -5 to about 2 degrees, and c. a Sight Adjusted Perceived Face Angle 25 mm Toeward (SAPFA25T) of from 0 to about 9 degrees; and d. a Sight Adjusted Perceived Face Angle 50 mm Toeward (SAPFA50T) of from about 2 to about 9 degrees and also further require the second portion of the crown having an area of contrasting shade or color with the shade or color of the first portion of the crown; wherein the secondary alignment feature comprises a first elongate side having a length of from about 0.5 inch to about 1.7 inches, and second and third elongate sides extending back from the face and rearward from and at an angle to the first elongate side.  On the other hand, the claimed invention of the ‘369 patent lacks a recitation of “the club head body has a volume between about 100 cm2 and 460 cm2”, as required by claim 9 as well as the “discretionary mass” required by claim 9 and the “weight port located on the sole near the rear portion of the golf club head”, as further required by claim 13.   
With respect to the claimed requirements for club head volume, Chao provides that his club head may include a volume of between about 300 cm2 and 500 cm2 (i.e., col. 2, lines 47-52).  Such a volume is routinely used in hollow wood-type club heads in order to expand the sweet spot of the club head and to provide a larger moment of inertia by expanded the .  In view of the patent to Chao, one of ordinary skill in the art and before the effective filing date of the 2 and 460 cm2, the motivation being to improve club head performance.  
Regarding the discretionary mass required by claim 9 and the weight port required by claim 13, Beach (‘460) shows it to be old in the art to provide weight on the sole portion adjacent the striking face and angled with respect to the striking face and to further add a weight port adjacent the rear of the head.  See FIGS. 13-16 and the accompanying explanation of the weights therein in United States Application Serial No. 11/065,772, which is incorporated by reference in the Beach (‘460) reference, specifically in paragraph [0072] in Beach (‘460). By selectively weighting the sole portion, Beach (‘460) is able to maximize the moment of inertia and desirably shift the location of the center of gravity lower toward the sole.  See paragraphs [0064, 0071 and 0073] in Beach (‘460).  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘530 patent by including discretionary mass and a weight port in the sole region so as to adjust the moment of inertia and the center of gravity characteristics of the club head.  
Regarding claim 14, variations in the rounded profile of the paint or masking line are seen as obvious variations over the primary alignment feature of the claimed ‘530 patent. 
Claims 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609), Beach (US PUBS 2014/0179460) and Beach (USPN 8,353,786).  Although the claimed invention of the ‘530 patent lacks a mention of the positioning of the scorelines, providing scorelines on the face at locations corresponding to the x-axis coordinate of the CGx orientation, whether at the ideal impact location or shifted towards negative locations with respect to the x-axis, for the purpose of enhancing the ball-striking characteristics of the striking plate would have been obvious to one of ordinary skill in the art and before the effective filing 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of USPN 10,052,530 in view of Chao (USPN 8,636,609), Beach (US PUBS 2014/0179460) and Stites (USPN 5,938,020).  
The claimed invention of the ‘530 patent lacks “a crown height to face height ratio of at least 1.12”.  The teaching reference to Stites shows it to be old in the art to dimension the face with a face height (FH) of between 1.75 inches and 2.00 inches and to dimension the crown with a crown height (CH) of between 1.85 inches and 2.10 inches.  Using 2.10 inches / 1.75 inches for the dimensions that make up the ratio of the crown height / face height, a ratio of 1.2 is realized.  Stites uses the dimensions to provide increased performance and playability (i.e., col. 6, lines 21-26). In view of the patent to Stites, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘530 patent by sizing the club head such that a crown height to face height ratio is at least 1.12, the motivation being to improve club head performance. 

Further Notes on Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in each of the further, related applications and patents listed herein below. While no double patenting rejections based on the applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the applications and patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most The applicant is respectfully requested to provide further comment as to whether he believes that the claims of any of the applications and USPNs listed herein, below conflict, or do not conflict, with the claims of the instant application.
USPN: 10,300,351
United States Application Serial Nos: 16/352,537; 17/006,561

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711